Title: To George Washington from Major Christopher French, 13 November 1775
From: French, Christopher
To: Washington, George

 

Sir
Hartford 13th Novr 1775.

I hope you will excuse my begining this Letter in answer to your two Favors of the 19th & 25th October by noticing the last Paragraph of the former as it furnishes me with an Apology for intruding on your Time which I am sensible must be much more materialy employ’d.
I flatter’d myself from the Tenor of that Letter, and the Conversation I had with Doctr Franklin here (who avow’d the Liberty of wearing our Swords had been granted) that you would have determin’d in our Favor; judge therefore Sir of my disapointment to find it the reverse in the latter, and that the words Stipulation and Discussion seem to be the Causes that the whole of my Argument is set aside, yet I beg to observe I never made use of either of them throughout the whole of it, but it is your Pleasure and I must obey.
I never was a Prisoner of War before but have been several Times at the taking of such, and therefore pledge myself that I never saw that Indulgence refus’d to Officers, but as it is determin’d I Shall not give you any more trouble on this Topic—In consequence of your consent to our removal, I have writ to the Governor, and wait his Answer. I have endeavor’d to find out in what instance I have treated the respectable Citizens of any Town with Incivility or Contempt, and affirm I cannot, upon the strictest revisal of my Letters, observe the least Trace of it, unless my calling Hartford a little paultry Town can be so interpreted—I am not unacquainted, Sir that in the Military Phrase, an attack upon the Town is equally so upon the People, but I own myself at a loss to find out how my saying that I objected to shewing my Letters (written to the Commander in Chief) to the Committee &ca, can be deem’d an Attack upon them or the Inhabitants, upon whom I have no sort of right to decide as I have not the honor of their Acquaintance.
I thank you Sir very sincerely for your kind Wishes, and obliging Intentions, and I have the Honor to be Sir Your most Obedient and very humble Servant

Chris. French

